 

FILED
FEB 08 203

IN THE UNITED STATES DISTRICT COURT C'@rk» U.S Couns

District Of Montana

FOR TI-HE DISTRICT OF MONTANA Missoula Divisson
MISSOULA DIVISION
UNITED STATES OF AMERICA, CR l6-06-M-DLC

Plaintiff,
vs.
NICHOLAUS WADE MANGELS,

Defendant.

ORDER

 

 

Before the Court is the United States’ Unopposed Motion to Allow

Testimony via Video. (Doc. 93.)

IT IS ORDERED that the motion (Doc. 93) is GRANTED. Forensic

Examiner Stephen Holmes may testify via video at the February 22, 2019 final

revocation hearing in this matter. Prior to the hearing, counsel for the United

States shall contact the Court’s IT staff to coordinate the appearance.

DATED this BHA day of February, 2019.

L. //}
Dana L. Christen'seh', Chief Distrlct Court Judge
United States District Court

 

